Citation Nr: 0826946	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  05-36 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
disabling for degenerative joint disease, right ankle. 

2.  Entitlement to an initial rating in excess of 10 percent 
disabling for degenerative joint disease, left ankle. 

3.  Entitlement to service connection for a right knee 
condition.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. White, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1978 to April 
1983. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  
The Board notes that the veteran has moved and the 
jurisdiction of his claim now lies with the Providence, Rhode 
Island RO.


FINDINGS OF FACT

1.  The veteran's right ankle disability manifests in mild 
limitation of range of motion with degenerative arthritis.

2.  The veteran's left ankle disability manifests in mild 
limitation of range of motion with degenerative arthritis.  

3.  The objective evidence indicates that the veteran's right 
knee disability is not related to his active service. 

4.  The weight of the competent, probative evidence 
establishes that the veteran does not meet the criteria for a 
diagnosis of PTSD.




CONCLUSION OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
right ankle disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & West Supp 2007); 38 C.F.R. §§ 3.102, 
4.71a, Diagnostic Code 5003 (2007).

2.  The criteria for a rating in excess of 10 percent for a 
left ankle disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & West Supp 2007); 38 C.F.R. §§ 3.102, 
4.71a, Diagnostic Code 5003 (2007).

3.  A right knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).

4.  The criteria for establishing service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in a July 2003 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran and 
what information and evidence will be obtained by VA.  A 
letter advising the veteran of the evidence needed to 
establish a disability rating and effective date was issued 
in March 2006.  

The veteran is challenging the initial evaluation assigned 
following the grant of service connection for his bilateral 
ankle disabilities.  In Dingess, the Court held that in cases 
in which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient in July 2003, VA's duty to notify in this case has 
been satisfied.  See generally Turk v. Peake, 21 Vet. App. 
565 (2008) (where a party appeals from an original assignment 
of a disability rating, the claim is classified as an 
original claim, rather than as one for an increased rating); 
see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see 
also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing 
that initial appeals of a disability rating for a service-
connected disability fall under the category of 'original 
claims'). 
 
The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records and post service 
treatment records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim, 
any question as to an appropriate disability rating or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the claimant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as 'staged' ratings. 

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran is currently rated at 10 percent bilaterally for 
degenerative arthritis in his right and left ankles under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2007).

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is non-compensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such group of 
minor joints affected by limitation of motion.  In the 
absence of limitation of motion, a 10 percent rating applies 
for X-ray evidence of involvement of two or more minor joint 
groups.  A 20 percent rating applies for X-ray evidence of 
involvement of two or more minor joint groups, with 
occasionally incapacitating exacerbations.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2007).

A 10 percent rating is assigned where there is moderate 
limitation of motion of the ankle.  A 20 percent rating is 
assigned where there is marked limitation of motion of the 
ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2007).

A 40 percent evaluation may be assigned for ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity.  A 30 percent 
rating is assignable for ankylosis in plantar flexion between 
30 degrees and 40 degrees, or in dorsiflexion, between 0 
degrees and 10 degrees. A 20 percent rating may be assigned 
for ankylosis in plantar flexion, less than 30 degrees.  
Diagnostic Code 5270 (2007). 
 
Standard range of motion of an ankle is to 20 degrees of 
dorsiflexion and to 45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71, Plate II (2007).

The Board notes at the outset that there is no indication of 
complaints of problems or pain in the veteran's ankles in the 
voluminous VA medical treatment records contained in the 
claims file.  

The veteran was afforded a VA examination during February 
2004.  The veteran told the examiner that he suffered from 
bilateral ankle fractures during the January 1, 1980 
earthquake in the Azores.  The Board notes that the service 
treatment records show that the veteran sprained his ankles 
in March 1980 after he slipped on some stairs.  The veteran 
indicated that he had pain bilaterally in his ankles once or 
twice a month, with pain rating a 5 out of 10.  On objective 
examination, the veteran's ankles were grossly symmetrical.  
There was brown discoloration present to the bilateral lower 
extremities; which the veteran attributed to his drug habit.  
There was no edema; no flatfeet; no tenderness to palpation 
over the anterior talus; and no clicks or crepitus noted on 
active or passive range of motion.  Dorsiflexion was limited 
to 15 degrees bilaterally with an endpoint of pain; plantar 
flexion was normal on the left at 0 to 45 degrees bilaterally 
with no pain; and on the right, it was limited to 35 out of 
possible 45 degrees with an endpoint of pain.  The veteran 
was able to invert and evert his foot against resistance 
bilaterally.  Inversion and eversion were approximately to 10 
degrees bilaterally.  X-rays of the ankles indicated 
calcification between the distal fibula and talus bilaterally 
which the examiner noted as being consistent with the history 
of ankle sprains.  There were mild degenerative changes to 
the bilateral ankles noted, right greater than left.  

The Board notes that there is no indication of ankylosis.  
Also, there is no indication of incapacitating episodes due 
to the veteran's bilateral ankle disability.  Additionally, 
the veteran suffers from only mild limitation of motion 
bilaterally in his ankles.  The veteran's dorsiflexion was 15 
degrees, with normal being 20; plantar flexion was normal on 
the right and 35 degrees on the left, with normal being 45 
degrees.  Therefore, the veteran would not receive a higher 
disability rating if rated solely for limitation of motion.

The Board has also considered whether an increased evaluation 
could be assigned on the basis of functional loss due to the 
veteran's subjective complaints of pain. DeLuca v. Brown, 8 
Vet. App. 202 (1995).  However, the veteran receives no 
treatment for his bilateral ankle conditions; there is no 
record of complaints of pain with the exception of a comment 
during his VA examination that his ankles bothered him once 
or twice a month.  The Board concludes, accordingly, that the 
preponderance of the evidence is against the claim for an 
increased rating for the veteran's left ankle disability.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   

Service Connection, Right Knee

The veteran contends that he had a traumatic injury in 
service when he fell off of a plane during a January 1, 1980 
earthquake in the Azores.  As mentioned previously, the 
veteran maintains that he broke both ankles and injured his 
right knee during this incident.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Board notes there is no evidence of treatment for a right 
knee condition in the veteran's service treatment records.  

During March 2001, the veteran had an examination with a 
private physician, Dr. S.  Dr. S indicates that the veteran 
indicated he was involved in a severe accident in 1983 during 
an earthquake when he fractured his right ankle.  The veteran 
also reported to Dr. S that he also had discomfort in the 
right knee at that time, primarily over the medial side of 
the right knee.  Dr. S indicated the veteran had a full and 
painless range of motion without any instability or 
crepitations, with mild tenderness over the medial meniscus.  
Dr. S additionally viewed an MRI report which was consistent 
with a degenerated type tear of the medial meniscus posterior 
horn.  The diagnosis was torn medial meniscus of the right 
knee with secondary degenerative changes.  Dr. S indicated 
that the veteran was very likely distracted from his knee 
when he fractured his ankle, and that he injured his knee at 
the same time of his ankle injury during 1983, which was a 
service connected problem.  The Board notes that the 
veteran's bilateral ankle disabilities were not service 
connected until 2004.

The veteran's VA treatment notes reveal a history of problems 
with the veteran's right knee.  A December 2000 treatment 
note indicates that the veteran slipped and fell in the men's 
room, landing directly on his right knee.  A September 2002 
orthopedic note indicated that the veteran's right knee had 
bothered him for a long time - one and half years.  The 
veteran had an MRI of his right knee during February 2003.  
The clinical history report indicates that the veteran would 
be having arthroscopic surgery on his knee due to the fact 
that he slipped and fallen during January 2003, sustaining 
trauma to the right knee.

The veteran was afforded a VA examination during February 
2004.  The veteran reported that he had fallen on his right 
knee and fractured his ankles during the 1980 Azores 
earthquake.  The examiner indicates that she reviewed the 
claims file and noted that the veteran's service medical 
record show no indication of treatment for a right knee 
condition.  The examiner states that the claims file also 
indicated the veteran underwent a partial medial meniscectomy 
during October 2003, performed at the VA.  Concerning a nexus 
between the veteran's knee disability and active service, the 
examiner determined that it was her opinion that the 
veteran's current right knee condition was not as least as 
likely as not related to an in-service injury, noting that 
the veteran's service medical records indicate no complaints 
or treatment for the veteran's right knee.

The veteran was afforded a second VA examination during June 
2005.  He indicated that he had been in combat during the 
Iran Hostage Crises.  The veteran reported he was injured 
when he fell off the wing of an aircraft during an earthquake 
in the Azores during 1980.  He reported that he was seen in 
Sick Bay for his right knee injury at that time.  The 
examiner indicated that the veteran's claims file was 
reviewed.  She noted there was no evidence that the veteran's 
right knee injury occurred during his active military 
service.  The examiner additionally noted that the veteran 
had a meniscectomy secondary to right knee pain in 2003, 
which was 22 years after active service.  The examiner 
additionally indicated the veteran had degenerative joint 
disease bilaterally, not just in the right knee.  To sum up, 
the examiner opined that the veteran's right knee disability 
was less likely to be related to a military service injury.

The Board notes that the veteran's ankle injuries actually 
happened during March 1980 after he slipped on some stairs, 
as per his service treatment records and more specifically a 
physician's report dated March 1980.  The veteran's ankle 
injury occurred approximately three months after the Azores 
earthquake.  The date of the Azores earthquake is indicated 
by an article submitted by the veteran's representative as 
occurring on January 1, 1980.  Additionally, the veteran did 
not fracture his ankles, but instead sprained them.  As 
indicated previously, there is no indication in the veteran's 
service treatment records that he suffered from a knee injury 
at that time.  There is additionally no indication that the 
veteran complained of knee pain at any time during service or 
for many years after service.  

As described, the medical opinions consist of an opinion from 
Dr. S and two VA examiners.  In this regard, the Board 
observes its duty to assess the credibility and weight to be 
given to the evidence. See Wood v. Derwinski, 1 Vet. App. 190 
(1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The 
Board finds the opinions of the VA examiners to be more 
probative as they had an opportunity to review the veteran's 
claims file, including the opinion of the private physicians 
and the veteran's service treatment records, and provided 
thorough rationales for their opinions.  

The Board acknowledges the veteran's contentions that his 
current knee disability is related to service.  The Board 
observes, however, that he, as a layperson, is not competent 
to provide probative medical evidence on a matter such as the 
etiology of a claimed medical condition.  See Jones v. Brown, 
7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

In summary, there is no evidence of a right knee disability 
during service or for many years following service, and the 
preponderance of the competent evidence is against a finding 
that his current knee disability is related to service.  
Thus, the claim for service connection is denied.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   


Service Connection, PTSD

The veteran contends in a statement dated May 2003 that he 
suffers from PTSD with his stressor as experiencing an 
earthquake at the Lajes Air Force Base during January 1980.  
He additionally reports he saw dead bodies and destruction 
during the aftermath of the earthquake while trying to help 
the affected civilian population.  The veteran also indicates 
that the ankle injuries for which he is service-connected and 
a right knee injury were incurred during this incident.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)]; a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2007).  If, however, the veteran did not serve in 
combat, or if the claimed stressor is not related to combat, 
there must be independent evidence to corroborate the 
veteran's statement as to the occurrence of the claimed 
stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 
(1994).  The veteran's testimony alone cannot establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a 
medical health professional based on post-service examination 
of the veteran cannot be used to establish the occurrence of 
a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996).  

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A June 2000 VA treatment record indicates that the veteran 
had a twenty-five year history of substance abuse and that he 
had not been treated for and had no history of any major 
psychiatric disorders.  VA treatment notes during October and 
November of 2002 indicate that the veteran reported having 
nightmares related to service.  The psychiatrist indicated 
that the veteran may be suffering from nightmares related to 
PTSD but was not psychotic.       

In the context of a VA hospitalization during May 2003, the 
veteran reported he had begun developing symptoms of PTSD 
approximately eight months before.  He complained of 
nightmares, flashbacks and hypervigilance.  The trauma he 
reported was seeing death and destruction during the Azores 
earthquake.  The veteran reported he had night terrors as 
well as auditory hallucinations while in confined spaces.  He 
also indicated a depressed mood and passive suicidal 
ideation, with a decrease in energy, sleeplessness, and a 
strong sense of hopelessness.  The examiner indicated that 
the veteran denied manic symptoms or psychotic symptoms but 
he did have a vague sense of paranoia intermittently.  The 
veteran indicated that he had a history of suicide attempts.  
The examiner indicated that the veteran had worsening 
symptoms due to his social stressors.  The veteran received 
Axis I diagnoses of PTSD with depressed mood and opioid 
dependence on agonist therapy; an Axis II diagnosis of 
antisocial personality traits; Axis III diagnoses of 
hepatitis C and right knee injury and ligament tear; Axis IV 
diagnoses as being homeless, few supports, and chronic pain; 
and a GAF score of 35 under Axis IV.  In an additional 
treatment record dated May 2003, recounting an individual 
therapy session, the veteran was given a GAF score of 42.  

The veteran was seen during May 2003 at the Substance Abuse 
Treatment Program (SATP).  The veteran indicated he did not 
understand why he was there as he wished to be seen in the 
PTSD clinic.  An additional May 2003 treatment note from SATP 
indicated that the veteran's appointment at the PTSD clinic 
would be cancelled, as his psychiatric care would be at the 
SATP clinic.
The veteran received a PTSD evaluation during June 2003.  The 
veteran reported his trauma as being falling off of an 
aircraft he was repairing during an earthquake, breaking his 
ankles.  He also indicated he helped people in the community 
with their search and recovery mission.  He said that he saw 
arms, legs, and heads coming out of rocks and destroyed homes 
in the community.  The veteran reported Criteria B symptoms 
of PTSD as recurrent intrusive thoughts and dreams; Criteria 
C symptoms of PTSD as trying to avoid thinking of the event 
and using drugs to escape, also having problems with forming 
relationships; Criteria D symptoms of PTSD as sleep 
disruption, irritability, difficulty concentrating, 
hypervigilance and a hyperstartle response.  The veteran also 
reported significant impairment on his daily functioning due 
to these symptoms.  He was administered the Beck Depression 
Inventory which indicated extremely severe depression; the 
Mississippi scale for PTSD which indicated a person endorsing 
symptoms with PTSD; and the Minnesota Multiphasic Personality 
Inventory which indicated that the veteran was purposefully 
responding to questions in order to appear more 
psychologically distressed than he actually was - called 
"faking bad".  The examiner noted the veteran had a history 
of substance abuse.  The examiner determined that given the 
veteran's current symptoms, a diagnosis of PTSD could not be 
given at that time.  The examiner diagnostic impressions were 
Axis I diagnoses of opioid dependence, opioid induced mood 
disorder, rule out major depressive disorder, and anxiety 
disorder, not otherwise specified; Axis II diagnosis, 
deferred; Axis III diagnoses of hepatitis C, organic 
affective disorder; Axis IV diagnoses as being unemployed, 
knee injury, limited social relationships, homeless/transient 
living arrangements, and concern about parents' well being; 
and an Axis V GAF of 53.

The veteran had a follow up PTSD consult during June 2003 
with the examiners who performed the PTSD consult described 
above.  The veteran was seen for 80 minutes, very upset that 
he did not meet the criteria for a diagnosis of PTSD.  The 
examiners allowed the veteran to express his feelings and 
explained that he would be treated outside of the PTSD 
clinic.  

A July 2003 SATP treatment note indicated that the veteran 
was describing nightmares going back to his time in the 
Azores.  The author of the note, the Medical Director of the 
Substance Abuse Treatment Program, indicated he believed the 
veteran could be seeking a PTSD diagnosis.

The veteran was afforded a VA examination during April 2004.  
The examiner indicated that the veteran's claims file and 
medical records were provided and reviewed before the 
examination of the veteran.  The veteran related he had a 
happy childhood and that his parents were his best friends.  
He also related that he had a two-year relationship with a 
nurse and they were very much in love.  The veteran related 
that only traumatic experience he could recall while in 
service was an earthquake in Lajes in the Azores in 1981.  
The veteran indicated he was on the wing of a P-3 aircraft at 
the time of the earthquake and he heard metal bending and 
screams.  He additionally indicated that he was going up a 
hill, back to the barracks, when he broke his ankle.  The 
veteran further stated that he saw death and destruction, he 
pulled an arm from the rubble, and he saw the mangled, 
crushed bodies of women and children.  By objective evidence, 
the examiner indicated that the veteran was first seen by a 
psychiatrist during June 2000, when he requested a 
prescription for valium.  He had been released the month 
before after spending 120 days in jail for heroin possession.  
The examiner also indicated the veteran had a long history of 
substance abuse and inpatient and outpatient treatment for 
addiction.  The veteran was in outpatient treatment at the VA 
during the time of this examination and was taking Methadone 
daily.  The veteran's subjective complaints consisted of 
nightmares about the earthquake and that he had not been the 
same since.  The mental status examination revealed the 
veteran to have fair hygiene.  The examiner indicated he was 
clearly under the affect of a depressant at the time of the 
interview and reported he had his dose of Methadone one-half 
hour prior to the examination.  The examiner observed that 
the veteran was oriented times four and denied visual, 
auditory or tactile hallucinations.  The veteran's 
concentration and memory were impaired.  The affect was one 
of mild depression.  The veteran denied any suicidal or 
homicidal ideation.  He indicated he had tried to attempt 
suicide four times during 2004.  Concerning assaultive 
behavior, the veteran indicated he had been in approximately 
thirty fights.  Additionally, the veteran indicated he had 
been arrested about ten times, all drug related.  The veteran 
reported he was irritable and denied any symptoms of mania or 
panic attacks.  The veteran indicated he was close with his 
parents and siblings and had approximately thirty to forty 
friends.  The veteran indicated he had no problem with 
authority figures.  To conclude, the examiner indicated that 
the veteran reported an experience, meaning the Azores 
earthquake, which is outside the range of usual human 
experience and would markedly distress almost anyone.  The 
veteran reported that this distressing event was re-
experienced in the form of dreams approximately two to three 
times a week.  The veteran denied any recurrent or intrusive 
distressing recollections or flashbacks.  The only persistent 
avoidance of stimuli associated with the trauma consisted of 
avoiding air hangars and air shows.  Persistent symptoms of 
increased arousal took the form of difficulty sleeping and 
concentrating.  The examiner concluded that the reported 
symptoms were not consistent with a diagnosis of PTSD and 
that the veteran was not receiving treatment for this 
disorder.  The examiner indicated the veteran had Axis I 
diagnoses of substance induced mood disorder with depressed 
features; heroine, cocaine, marijuana, and alcohol abuse in 
early partial remission; active nicotine addiction; and 
active (prescribed) methadone dependence.  The veteran 
received an Axis II diagnosis of personality disorder not 
otherwise specified with narcissistic and antisocial 
features; Axis III diagnoses of low back pain, gynecomastia, 
thrombocytopenia, chronic hepatitis C, viral hepatitis non-
specific and a throat infection; Axis IV diagnosis of 
physical illness, with the severity of these psychosocial 
stressors being extreme.  The examiner found that the veteran 
did not meet the criteria for a diagnosis of PTSD.  

The Board notes that the record taken in its entirety does 
not provide a basis for establishing service connection for 
PTSD.  Although the VA treatment notes reflect an initial 
diagnosis of PTSD and the inclusion of the diagnosis in 
subsequent notes, the more thorough analyses provided by the 
examiners at the PTSD clinic and by the examiner who 
conducted the VA examination do not reflect an Axis I 
diagnosis of PTSD.  Furthermore, the Board accords great 
probative value to the June 2003 and April 2004 examiners' 
opinions, and finds them to be dispositive of the question of 
whether the veteran, in fact, suffers from PTSD.  Clearly, 
the examiners reached their conclusions only after 
examination of the veteran, exhaustive diagnostic testing, 
and review of the veteran's service and post-service records.  
Hence, the Board finds that the most persuasive medical 
evidence that specifically addresses the question of whether 
the veteran has PTSD militates against the claim.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. 
§ 1110.  Thus, where, as here, competent and persuasive 
medical evidence does not establish a current disability upon 
which to predicate a grant of service connection, there can 
be no valid claim for service connection.  See Gilpin v. 
West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).

In addition to the medical evidence, in adjudicating the 
claim, the Board has considered the assertions made by the 
veteran and his representative; however, none of this 
evidence provides a basis for allowance of the claim.  As 
indicated above, the claim turns on the medical matter of 
current disability, and questions of diagnosis and etiology 
are within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As 
neither the veteran nor his representative is shown to be 
other than a layperson without the appropriate medical 
training and expertise, they are not competent to render a 
probative opinion on a medical matter, such as the diagnosis 
of a specific disability or opinion as to etiology of such a 
disability.  See, e.g., Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

In adjudicating the claim, the Board also has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the claim, 
that doctrine is not for application, and the veteran's claim 
for service connection for PTSD must be denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).




ORDER

Entitlement to an initial rating in excess of 10 percent 
disabling for degenerative joint disease, right ankle, is 
denied. 

Entitlement to an initial rating in excess of 10 percent 
disabling for degenerative joint disease, left ankle, is 
denied. 

Entitlement to service connection for a right knee condition 
is denied.

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.



____________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


